EXAMINER’S AMENDMENT
This Office Action is in response to Response after Ex Parte Quayle Action filed June 28, 2022.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 6. (Cancelled)
Claim 21. (Cancelled)

Claims 6 and 21 are cancelled, because (a) the claimed “staggered arrangement” is directed to the configuration shown in Figs. 10D and 11A of current application, (b) however, these configurations are not compatible with the configurations of the independent claims 1 and 17 directed to the configuration shown in Fig. 9B of current application, which is not a staggered arrangement, and (c) Applicants did not provide the drawings corresponding to the combined limitations of claims 1, 5 and 6, and the combined limitations of claims 17, 18, 20 and 21, and the combined limitations of claims 1, 5 and 6 and the combined limitations of claims 17, 18, 20 and 21 appear to be noncompliant with the written description requirement based on the original disclosure of the parent application 15/042,151.

Allowable Subject Matter
Claims 1, 3-5 and 7-20 are allowed, because Murofushi et al., Steigerwald et al. and Kim et al. individually or combinatorially do not disclose the limitation “an orientation of the regular hexagonal shape of the second light emitting element being rotated by 30o + 60o × N (N is an integer) with respect to the center of the regular hexagonal shape of the second light emitting element relative to an orientation of the regular hexagonal shape of the first light emitting element” recited in claim 1, and “a first orientation of the hexagonal shape of the second light emitting element being provided by with respect to the second light emitting element relative to a second orientation of the hexagonal shape of the first light emitting element such that the second orientation is obtained by rotating the first orientation by 30o + 60o × N (N is an integer) with respect to a rotational axis extending in the direction” recited in claim 17, which is shown in Fig. 9B of current application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

July 29, 2022